      Case 1:94-cr-05011-NONE Document 684 Filed 09/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        No. 1:94-cr-05011-LJO-5
12                       Plaintiff,
13            v.                                       ORDER REFERRING MOTION FOR
                                                       COMPASSIONATE RELEASE TO THE
14    GERARDO DELGADO GARIBAY,                         FEDERAL DEFENDER’S OFFICE
15                       Defendant.                    (Doc. No. 681)
16

17

18           Defendant Gerardo Delgado Garibay was sentenced in this action on December 18, 1995.

19   (Doc. No. 391.) On September 14, 2021, defendant filed a pro se motion for compassionate

20   release pursuant to the First Step Act and 18 U.S.C. § 3582(c)(1)(A). (Doc. No. 681.)

21           Pursuant to General Order No. 595, the Federal Defender’s Office (“FDO”) is appointed

22   to represent defendant in connection with the motion for compassionate release. The FDO shall

23   have 60 days from the date of this order to file a supplement to defendant’s pro se motion or to

24   notify the court and the government it does not intend to file a supplement. Thereafter, absent

25   further order from the court amending the deadlines, the government shall have 30 days from the

26   date of the FDO’s filing to file an opposition to defendant’s motion. Any reply shall be filed

27   within 15 days of the filing of any opposition by the government.

28   /////
                                                       1
      Case 1:94-cr-05011-NONE Document 684 Filed 09/21/21 Page 2 of 2


 1          The Clerk of the Court is directed to include Assistant Federal Defenders Ann McClintock

 2   (Ann_McClintock@fd.org) and Carolyn Wiggin (Carolyn_Wiggin@fd.org) in the CM/ECF’s

 3   Notice of Electronic Filing in this action.

 4
     IT IS SO ORDERED.
 5

 6      Dated:     September 17, 2021
                                                    UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
